PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/877,980
Filing Date: 8 Oct 2015
Appellant(s): Rehder et al.



__________________
Ava H. Billimoria (Reg. No. 65,018)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 October 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
Claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "generally" in claims 1, 12, and 19 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, the scope of the term “conductive carbon nanostructures within the adhesive layer do not generally contact one another” is unclear as to what qualifies as “generally contacting” and “generally not contacting”. The specification only details a volume percentage (about 0.1% to about 1.0% by volume) as resulting in the “generally do not contact one another” limitation (“… since the concentration of conductive particles within the adhesive 18 is relatively low, the conductive particles do not generally make contact with one another. For example, the concentration of conductive particles within the adhesive 18 is from about 0.1% to about 1.0% by volume”; see .
Claims 2-4, 6-10, 13-18, and 20 are rejected as being dependent upon rejected claims 1, 12, and 19, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima (article entitled Multi Junction Solar Cells Stacked with Transparent and Conductive Adhesive; hereinafter “Sameshima”) in view of Zemen et al. (article entitled Comparison of new conductive adhesives based on silver and carbon nanotubes for solar cells interconnection; hereinafter “Zemen”) and Zahler et al. (US PG Publication 2006/0021565 A1; hereinafter “Zahler”).

a carrier having a front side and a junction (bottom solar cell in Fig. 1 shown carrying the top solar cell, thus a “carrier” with a front, top, side, as claimed; page 052301-1, paragraph 3 and paragraph 1 under heading titled 3. Stacked Solar Cells on page 052301-3); 
a solar cell electrically coupled to the front side of the carrier (top solar cell in Fig. 1, shown electrically coupled to the front top side of the carrier via transparent and conductive layer; page 052301-1, paragraph 3 and page 052301-2, section titled 2. Intermediate Adhesive) and 
an adhesive layer that bonds the front side of the carrier to the solar cell (transparent and conductive intermediate adhesive layer between the front top side of bottom solar cell and the top solar cell in Fig. 1, page 052301-2, section titled 2. Intermediate Adhesive and page 052301-3, paragraph 1 under heading titled 3. Stacked Solar Cells), the adhesive layer including an adhesive material and conductive nanostructures that electrically couple the carrier to the solar cell (paragraphs 1-2 under heading titled 2. Intermediate Adhesive).
However, Sameshima is silent to the conductive nanostructures within the adhesive layer being specifically carbon nanostructures, the conductive carbon nanostructures do not generally contact one another, and wherein the conductive nanostructures are anisotropic conductors that confine electrical conduction within the adhesive layer to a longitudinal direction between the solar cell and carrier, or the concentration of conductive carbon nanostructures within the adhesive layer ranges from about 0.1% to about 1.0% by volume, as recited in instant claims 1, 4, and 12. The Examiner notes that Applicant establishes in the 
Zemen teaches conductive adhesives used in solar cell interconnection (abstract). Zemen teaches conductive adhesives using multiwalled carbon nanotubes allows for cost reduction and for increase in long-term reliability (abstract, page 155, paragraphs 1-2). Zemen teaches the conductive adhesive includes multiwalled carbon nanotubes in an adhesive (page 156, paragraph 3), and the conductive adhesive with carbon nanotubeshas similar results to the soldered examples and is better than other metal based conductive adhesives (page 157, paragraph 2). Zemen further teaches the conductivity of the conductive adhesive increases with increasing content of carbon nanotubes from 0.01 wt% and above, up to 0.3 wt%, showing a tapering off of conductivity and a rise in viscosity with higher amounts of conductive carbon nanotubes, where the higher viscosity causes difficulties in processing (paragraph 1 under heading titled 4.1. Electrical conductivity of CNT composites on pages 156-157), establishing the amount of carbon nanotubes in the conductive adhesive as a result effective variable.
The devices of Sameshima and Zemen are analogous references in the field of solar cells with conductive adhesives for interconnection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. The modification would necessarily result in the amount of conductive carbon nanostructures falling within the range recited in instant claim 4, and therefore also not generally contacting one another, as recited in instant claim 1.
The only remaining difference between the prior art and the claimed invention is the carrier having a P-N junction. The Examiner notes Sameshima teaches the carrier has a p-i-n junction (paragraph 1 under heading titled 3. Stacked Solar Cells on page 052301-3).
Zahler teaches multijunction solar cells (abstract, paragraph 0007). Zahler teaches multijunction solar cells can contain p-n or p-i-n junctions for the subcells of the multijunction solar cell (paragraph 0007), establishing the two as known equivalent subcell architectures in multijunction solar cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sameshima and substitute the p-i-n junction of modified Sameshima with the p-n junction as taught by Zahler, because the simple substitution of one known element for another, in the instant case active junctions in a multijunction solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of a p-n junction or p-i-n junction used in subcells of a multijunction solar cell taught by Zahler above. The modification would necessarily result in the carrier (i.e. bottom solar cell/subcell) having a p-n junction as recited in instant claim 1.
Regarding claims 2-3, modified Sameshima teaches the solar cell of claim 1, and further teaches the conductive carbon nanostructures are sized about equal to a cross-sectional  2. Materials. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I).
Regarding claims 7-8, modified Sameshima teaches the solar cell of claim 1, and further teaches a majority of the carrier is constructed of a n-doped semiconductor material (bottom solar cell includes n-type crystalline silicon substrate; page 052301-3, paragraph 3), and a remaining portion of the carrier is constructed of a p-doped semiconductor material to define the P-N junction within the carrier, wherein the p-doped semiconductor material is located either along the front side of the carrier or a back side of the carrier (p-type thin film formed atop; Sameshima page 052301-3, paragraph 3 and see modification above).
Regarding claims 19-20, Sameshima teaches a method of assembling a solar cell structure (abstract and Fig. 1), the method comprising: 
providing a carrier having a front side and a junction (bottom solar cell in Fig. 1 shown carrying the top solar cell, thus a “carrier” with a front, top, side, as claimed; page 052301-1, paragraph 3 and paragraph 1 under heading titled 3. Stacked Solar Cells on page 052301-3) and a solar cell (top solar cell in Fig. 1, shown electrically coupled to the front top side of the carrier via transparent and conductive layer; page 052301-1, paragraph 3 and page 052301-2, section titled 2. Intermediate Adhesive); and 
2. Intermediate Adhesive and page 052301-3, paragraph 1 under heading titled 3. Stacked Solar Cells), wherein the adhesive layer includes an adhesive material and conductive particles that electrically couple the carrier to the solar cell (paragraphs 1-2 under heading titled 2. Intermediate Adhesive).
However, Sameshima is silent to the conductive particles within the adhesive layer being specifically carbon nanostructures, the conductive carbon nanostructures do not generally contact one another, and wherein the conductive nanostructures are anisotropic conductors that confine electrical conduction within the adhesive layer to a longitudinal direction between the solar cell and carrier, or the concentration of conductive carbon nanostructures within the adhesive layer ranges from about 0.1% to about 1.0% by volume, as recited in instant claims 19-20. The Examiner notes that Applicant establishes in the original filed specification in paragraph 0022 on pages 5-6 that “it should also be appreciated that since the concentration of conductive particles within the adhesive 18 is relatively low, the conductive particles do not generally make contact with one another. For example, the concentration of conductive particles within the adhesive 18 is from about 0.1% to about 1.0% by volume” (see lines 8-11 on page 6). Thus, Applicant establishes the concentration of conductive particles in the adhesive layer being within the range of 0.1%-1.0% by volume results in the conductive particles not generally making contact with one another.
Zemen teaches conductive adhesives used in solar cell interconnection (abstract). Zemen teaches conductive adhesives using multiwalled carbon nanotubes allows for cost 4.1. Electrical conductivity of CNT composites on pages 156-157), establishing the amount of carbon nanotubes in the conductive adhesive as a result effective variable.
The devices of Sameshima and Zemen are analogous references in the field of solar cells with conductive adhesives for interconnection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sameshima and substitute the conductive adhesive layer of Sameshima for the conductive adhesive with carbon nanostructures of Zemen because the simple substitution of one known element for another supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success for the conductive adhesive functioning in a solar cell based upon the teachings of Zemen above (see MPEP 2143 I.B). The Examiner notes that conductive carbon nanotubes are known anisotropic conductors conducting along the length of the carbon nanotube length, and as shown in Zemen Fig. 1, the carbon nanotubes are shown forming a vertical orientation between the connected elements, and therefore would read on the claimed “anisotropic conductors that confine electrical In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. The modification would necessarily result in the amount of conductive carbon nanostructures falling within the range recited in instant claim 20, and therefore also not generally contacting one another, as recited in instant claim 19.
The only remaining difference between the prior art and the claimed invention is the carrier having a P-N junction. The Examiner notes Sameshima teaches the carrier has a p-i-n junction (paragraph 1 under heading titled 3. Stacked Solar Cells on page 052301-3).
Zahler teaches multijunction solar cells (abstract, paragraph 0007). Zahler teaches multijunction solar cells can contain p-n or p-i-n junctions for the subcells of the multijunction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sameshima and substitute the p-i-n junction of modified Sameshima with the p-n junction as taught by Zahler, because the simple substitution of one known element for another, in the instant case active junctions in a multijunction solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of a p-n junction or p-i-n junction used in subcells of a multijunction solar cell taught by Zahler above. The modification would necessarily result in the carrier (i.e. bottom solar cell/subcell) having a p-n junction as recited in instant claim 19.
Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima (article entitled Multi Junction Solar Cells Stacked with Transparent and Conductive Adhesive; hereinafter “Sameshima”) in view of Zemen et al. (article entitled Comparison of new conductive adhesives based on silver and carbon nanotubes for solar cells interconnection; hereinafter “Zemen”), Zahler et al. (US PG Publication 2006/0021565 A1; hereinafter “Zahler”), and Brandhorst, Jr. et al. (US Patent 5,019,176; hereinafter “Brandhorst”).
Regarding claims 12, Sameshima teaches a solar cell (abstract and Fig. 1), comprising: 
a carrier having a front side and a junction (bottom solar cell in Fig. 1 shown carrying the top solar cell, thus a “carrier” with a front, top, side, as claimed; page 052301-1, paragraph 3 and paragraph 1 under heading titled 3. Stacked Solar Cells on page 052301-3); 
2. Intermediate Adhesive) and 
an adhesive layer that bonds the front side of the carrier to the solar cell (transparent and conductive intermediate adhesive layer between the front top side of bottom solar cell and the top solar cell in Fig. 1, page 052301-2, section titled 2. Intermediate Adhesive and page 052301-3, paragraph 1 under heading titled 3. Stacked Solar Cells), the adhesive layer including an adhesive material and conductive particles that electrically couple the carrier to the solar cell (paragraphs 1-2 under heading titled 2. Intermediate Adhesive).
However, Sameshima is silent to the conductive particles within the adhesive layer being specifically carbon nanostructures, the conductive carbon nanostructures do not generally contact one another, and wherein the conductive nanostructures are anisotropic conductors that confine electrical conduction within the adhesive layer to a longitudinal direction between the solar cell and carrier, as recited in instant claim 12. The Examiner notes that Applicant establishes in the original filed specification in paragraph 0022 on pages 5-6 that “it should also be appreciated that since the concentration of conductive particles within the adhesive 18 is relatively low, the conductive particles do not generally make contact with one another. For example, the concentration of conductive particles within the adhesive 18 is from about 0.1% to about 1.0% by volume” (see lines 8-11 on page 6). Thus, Applicant establishes the concentration of conductive particles in the adhesive layer being within the range of 0.1%-
Zemen teaches conductive adhesives used in solar cell interconnection (abstract). Zemen teaches conductive adhesives using multiwalled carbon nanotubes allows for cost reduction and for increase in long-term reliability (abstract, page 155, paragraphs 1-2). Zemen teaches the conductive adhesive includes multiwalled carbon nanotubes in an adhesive (page 156, paragraph 3), and the conductive adhesive with carbon nanotubeshas similar results to the soldered examples and is better than other metal based conductive adhesives (page 157, paragraph 2). Zemen further teaches the conductivity of the conductive adhesive increases with increasing content of carbon nanotubes from 0.01 wt% and above, up to 0.3 wt%, showing a tapering off of conductivity and a rise in viscosity with higher amounts of conductive carbon nanotubes, where the higher viscosity causes difficulties in processing (paragraph 1 under heading titled 4.1. Electrical conductivity of CNT composites on pages 156-157), establishing the amount of carbon nanotubes in the conductive adhesive as a result effective variable.
The devices of Sameshima and Zemen are analogous references in the field of solar cells with conductive adhesives for interconnection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sameshima and substitute the conductive adhesive layer of Sameshima for the conductive adhesive with carbon nanostructures of Zemen because the simple substitution of one known element for another supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success for the conductive adhesive functioning in a solar cell based upon the teachings of Zemen above (see MPEP 2143 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05. The modification would necessarily result in the amount of conductive carbon nanostructures falling within the range disclosed, and therefore also not generally contacting one another, as recited in instant claim 12.
3. Stacked Solar Cells on page 052301-3).
Zahler teaches multijunction solar cells (abstract, paragraph 0007). Zahler teaches multijunction solar cells can contain p-n or p-i-n junctions for the subcells of the multijunction solar cell (paragraph 0007), establishing the two as known equivalent subcell architectures in multijunction solar cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sameshima and substitute the p-i-n junction of modified Sameshima with the p-n junction as taught by Zahler, because the simple substitution of one known element for another, in the instant case active junctions in a multijunction solar cell, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of a p-n junction or p-i-n junction used in subcells of a multijunction solar cell taught by Zahler above. The modification would necessarily result in the carrier (i.e. bottom solar cell/subcell) having a p-n junction as recited in instant claim 19.
However, modified Sameshima is silent to the solar cell forming an array of a plurality of solar cell structures connected to one another, each solar cell comprising the aforementioned structure. The Examiner notes Zahler teaches the solar cells can be used in a solar array (paragraph 0041).

Therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 13, modified Sameshima teaches the solar cell array of claim 12, and further teaches the plurality of solar cell structures are electrically connected to one another in series (Brandhorst Col. 3, lines 39-56 and Col. 4, lines 15-22).
Regarding claim 17, modified Sameshima teaches the solar cell array of claim 12. Modified Sameshima further teaches the solar cell structures of the plurality of solar cell structures are connected to one another using front side interconnects (Brandhorst Col. 3, lines 39-56).
Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima in view of Zemen, Zahler, and Brandhorst as applied to claim 12 above, and further in view of Ho et al. (US PG Publication 2011/0277820 A1; hereinafter “Ho”).
Regarding claim 14, modified Sameshima teaches the solar cell array of claim 12, the limitations of which are set forth above. While modified Sameshima and Brandhorst teache a plurality of blocking diodes (Brandhorst Col. 3, lines 39-56), modified Sameshima is silent to each of the plurality of solar cell structures are electrically protected by their own respective b-pass diodes.
Ho teaches multi junction solar cells (abstract, paragraph 0009). Ho teaches the solar cells each include respective bypass diodes for blocking current through the solar cell when it is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sameshima and include a plurality of bypass diodes with the plurality of solar cell structures for electrical protection during shading and reverse biasing, as taught above by Ho.
Regarding claims 15 and 18, modified Sameshima teaches the solar cell array of claim 12. Modified Sameshima is silent to a portion, as well as the plurality of solar cell structures being protected by a by-pass diode located on an adjacent solar cell assembly or structure.
Ho teaches multi junction solar cells (abstract, paragraph 0009). Ho teaches the solar cells each include respective bypass diodes for blocking current through the solar cell when it is reversed biased, protecting the solar cell during instances of shading and others (paragraphs 0007, 0009, and 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sameshima and include a plurality of bypass diodes with the plurality of solar cell structures for electrical protection during shading and reverse biasing, as taught above by Ho. The modification would necessarily result in solar cells protected by other bypass diodes in the array as the function to protect individual cells additionally protects the array as a whole.
Regarding claim 16, modified Sameshima teaches the solar cell array of claim 15. Modified Sameshima further teaches the by-pass diodes are each located along either a front side or a rear side of the adjacent solar cell assembly (see Ho Fig. 7 and paragraph 0031).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sameshima in view of Zemen and Zahler as applied to claim 1 above, and further in view of Hsieh et al. (US PG Publication 2008/0190479 A1; hereinafter referenced as “Hsieh”).
Regarding claim 6, modified Sameshima teaches the solar cell structure of claim 1, the limitations of which are set forth above. While modified Sameshima teaches the adhesive layer is formed of polyimide (abstract), modified Sameshimais silent to the adhesive layer includes an adhesive that is selected from benzocyclobutene (BCB) and SU-8 photoresist.
Hsieh teaches electronic semiconductor devices (abstract). Hsieh teaches the adhesive layer of the device can include various materials, such as benzocyclobutene (BCB), Su8, as well as polyimide and others (paragraph 0025), establishing the materials as known equivalents for adhesive layers in electronic semiconductor devices.
The devices of modified Sameshima and Hsieh are analogous references in the field of electronic devices. Since the prior art of Hsieh recognizes the equivalency of polyimide adhesive layer and benzocyclobutene (BCB) or Su8 in the field of electronic semiconductor devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the adhesive layer of polyimide of modified Sameshima with the benzocylcobutene or Su8 adhesive of Hsieh as it is merely the selection of functionally equivalent adhesive layer materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Furthermore, the selection of a known material based upon its suitability for its intended use, in the instant case benzocyclobutene or Su8 as an adhesive layer in place of polyimide adhesive, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima in view of Zemen and Zahler as applied to claim 1 above, and further in view of Ho.
Regarding claims 9-10, modified Sameshima teaches the solar cell of claim 1, the limitations of which are set forth above. However, modified Sameshima is silent to a majority of the carrier is constructed of a p-doped semiconductor material, and a remaining portion of the carrier is constructed of a n-doped semiconductor material to define the P-N junction within the carrier, and wherein the p-doped semiconductor material is located along either the front side of the carrier or a back side of the carrier. The Examiner notes Sameshima teaches the majority of the carrier is n-doped semiconductor material and the remaining portion is p-doped material forming the junction of the modified device (Sameshima page 052301-3, paragraph 3 and see combination above).
Ho teaches multi junction solar cells (abstract, paragraph 0009). Ho teaches the device can be constructed from a n-type substrate with the remaining portion in the front surface being formed of p-type material (paragraphs 0031-0032 and Figs. 8-9 and 12), or p-type substrate with the remaining portion in the front surface being formed of a n-type material, each forming a P-N junction (paragraphs 0031-0032 and Figs. 1 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Sameshima and form the P-N junction from a substrate with a majority formed of a p-type semiconductor material and a remaining portion formed of a n-type material in the front or back surface, as Ho .
 (2) Response to Argument
Arguments to the rejection under 35 USC 112(b) for the term “generally” (pages 8-11):
Appellant first argues on pages 8-10 the term “generally” used in instant claims 1, 12, and 19, specifically the use of the term in the limitation “wherein the conductive carbon nanostructures within the adhesive layer do not generally contact one another” is a term of degree that is not indefinite when read in light of the specification. Appellant points to paragraph 0022 on pages 5-6 of the instant specification describing the conductive carbon nanostructures within the adhesive. Appellant then argues the description in paragraph 0022 is sufficiently clear to what is included in the term “generally”, specifically that “if too many conductive particles 370 in the adhesive contact one another then the flow of electricity in the longitudinal direction between the solar cell 14 and the carrier 12 is affected… It follows that the claims require the conductive carbon nanostructures to not contact one another in a manner that would impede electrical conductivity.” The Examiner respectfully disagrees. The Examiner respectfully notes that the claims and the specification do not describe what is considered to be an impediment to the electrical conductivity and what is not, and therefore what qualifies as falling within the scope of “do not generally contact one another” and what does not. The Examiner notes that the claims are read in light of the specification; while paragraph 0022 describes exemplary volume percentages of the conductive carbon nanostructures (i.e. 0.1-1.0% by volume), the Examiner notes that this disclosure is not 
Appellant further argues on page 10 “whether the conductive particles ‘do not generally contact one another’ may be determined with reference to whether the flow of electricity in a longitudinal direction within the solar cell is materially affected”, and that “if none of the conductive particle contact one another, or if a negligible number of conductive particles contact one another such that there is no appreciable impact on the flow of electricity, then the conductive particles ‘do not generally contact one another’ within the meaning of independent claims 1, 12, and 19” and that “one of ordinary skill in the art would readily understand the number of exceptions that may occur when using the term ‘generally in light of the specification”. The Examiner respectfully disagrees. First, the Examiner notes that one of ordinary skill in the art is unable to ascertain what is “generally” not contacting and what is not (i.e. “generally contacting”) from reading the claims as written, and determining if the flow of electricity is “materially affected” requires experimental data to determine any changes between the various instances of contact of the conductive carbon nanostructures. It is possible one of ordinary skill in the art could infringe Appellant’s claimed invention with conductive carbon nanostructures that fall under the scope of “do not generally contact one another” while attempting to make a device that would not fall under the scope of the claim and have the elements contacting one another in a small amount, as the number of exceptions of contact are not defined and the property of flow of electricity could remain the same between 
Appellant further argues on pages 10-11 that a declaration is not required given the Office’s response to Appellant’s arguments that “it would be difficult, if not impossible, to guarantee that each and every carbon nanostructure situated in the claimed adhesive layer does not contact an adjacent carbon nanostructure” argued on page 8 of the Appeal Brief originally filed 25 March 2020 (subsequently entered on 24 April 2020) is not required because MPEP 716.02(g) is directed to “Allegations of Unexpected Results” and thus does not apply to the facts of this case. The Examiner agrees while the referenced MPEP section (i.e. MPEP 706.02) is directed towards “Allegations of Unexpected Results”, the issue at hand is similar to that set forth in the same section. MPEP 716.02(g) states "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative”. This section highlights the importance that statements made in prosecution are correct; as Appellant is arguing the qualifying term “generally” is needed in the claim, and not indefinite since it is “difficult or impossible” to ensure the conductive carbon nanostructure do not contact one another; this statement to the difficulty/impossibility purported by Appellant must be supported by evidence to establish on the record that Appellant’s position is a fact, and not merely a general statement to various difficulties that may arise during manufacture, but can be controlled and avoided through known processing techniques used in the area of semiconductor fabrication.
Appellant further argues on page 11 the requirement for demonstrating definiteness under 35 USC 112(b) can rely upon the specification or in the alternative, a declaration under 37 CFR 1.132. Appellant further argues the specification at paragraphs 0022 and 0032 “provide examples and teachings that may be used to determine the spacing or relative distance between the conductive particles within the adhesive without materially affecting electrical conductivity”, and thus a declaration is not required. The Examiner respectfully disagrees. First, as noted above in paragraph 5 of the instant section, the Examiner’s direction to a declaration under 37 CRF 1.132 is not to demonstrate the examples or teachings of the term of degree (i.e. “generally”) at issue, but rather to support Appellant’s position that “it would be difficult, if not impossible, to guarantee that each and every carbon nanostructure situated in the claimed adhesive layer does not contact an adjacent carbon nanostructure” as argued by Appellant on page 10. Second, the Examiner notes Appellant’s proffered portions of the specification 
Arguments to the carbon nanotubes of the Zemen reference (pages 12-13):
Appellant argues on pages 12-13 the Zemen reference, which is relied upon to teach the limitation of “anisotropic conductors that confined electrical conduction… to a longitudinal direction”. Specifically, Appellant argues on pages 12-13 the carbon nanotubes of Zemen are 
Arguments to the Zemen reference teaching away from the conductive nanostructure amount in adhesive layer (pages 14-15):
Appellant argues on pages 14-15 the Zemen reference teaches away from the range of 0.1-1.0% by volume of conductive carbon nanostructures in the adhesive. Appellant argues on page 14 that Zemen “merely teaches that the conductivity of a carbon nanotube composite is materially affected between ‘0.01 wt% to 0.02 wt%”, and further teaches away from increasing the filler concentration more than ‘0.5% wt’ in order to increase conductivity”, and further argues that the conductivity “does not materially increase once the concentration of filler is at least 0.5 % wt”. Appellant concludes that Zemen “explicitly teaches away from increasing the concentration of carbon nanostructures ‘from about 0.1% to about 1.0% by volume’ to materially affect conductivity”. The Examiner respectfully disagrees. The Examiner notes the rejection includes this teaching of Zemen, specifically “Zemen further teaches the conductivity of the conductive adhesive increases with increasing content of carbon nanotubes from 0.01 wt% and above, up to 0.3 wt%, showing a tapering off of conductivity and a rise in viscosity with higher amounts of conductive carbon nanotubes, where the higher viscosity causes difficulties in processing (paragraph 1 under heading titled 4.1. Electrical conductivity of CNT composites on pages 156-157), establishing the amount of carbon nanotubes in the conductive adhesive as a result effective variable”. The Examiner notes the teaching of Zemen to below 0.5 wt% establishes boundaries that one of ordinary skill in the art would use in the determination of an optimal amount of conductive carbon nanostructures within the conductive adhesive to balance the conductivity of the adhesive layer (if the amount is too low) and the viscosity of the adhesive layer (if the amount is too high) and arrive upon the claimed range of using nothing 4.1. Electrical conductivity of CNT composites on pages 156-157 in Zemen). The teaching of less than 0.5 wt% in Zemen does not constitute a teaching away from the disclosed range as Zemen establishes the amount, and thus concentration, of conductive carbon nanostructures in the adhesive is a result effective variable. Additionally, the teaching of disadvantages at greater than 0.5 wt% does not teach that less than 0.5 wt% is also undesirable, rather, it would be more desirable given the increased conductivity and decreased viscosity as taught by Zemen in the rejection above and in the cited portions. Appellants arguments do not address the obviousness of other portions of the range, e.g. less than 0.5% by volume, nor the obviousness of less than the conversion of 0.5 wt% to volume percentage. Thus, while Zemen acknowledges a concentration above 0.5 wt% does not increase conductivity and increases viscosity of the conductive adhesive layer, one of ordinary skill in the art would use this information in determining the optimal concentration that balances both viscosity and conductivity of the adhesive layer, as the general working conditions, bounds, and effects of varying the concentration of the conductive carbon nanostructures are clearly acknowledged and taught by Zemen, and thus arrive upon the 
Arguments to the purported use of “Official Notice” regarding anisotropic conduction of carbon nanotube (page 15):
Appellant argues on page 15 that the position of “conductive carbon nanotubes are known anisotropic conductors conducting along the length of the tube” is the Office applying Official Notice without evidentiary support for the claim, and “requests… the Examiner provide a reference or references that allegedly offer evidence that conductive carbon nanotubes are ‘known anisotropic conductors conducting along the length of the nanotube’”. First, the Examiner notes the position was not Official Notice, but rather a conventional understanding of carbon nanotubes. Carbon nanotubes are typically of the order of nanometers in diameter (i.e. 10-9 m) and can be orders of magnitude longer than they are in diameter, up to millimeters or even centimeters (i.e. 10-3 or 10-2 , respectively), yielding extremely high aspect ratios of length to width/diameter. Thus, carbon nanotubes are effectively one-dimensional structures, given the extremely long length compared to the diameter of the nanotube. As they are effectively one-dimensional structures, the carbon nanotube will conduct electricity along that dimension, i.e. the length of the nanotube. Furthermore, as evidenced by Brittanica Online Encyclopedia, a carbon nanotube is a one-dimensional structure with high aspect ratios of over 103 (see page 1, paragraph 1). Furthermore, as evidenced by New World Encyclopedia, carbon nanotubes are frequently referred to as “one-dimensional” and that electron transport in carbon nanotubes occurs through quantum effects and will only propagate along the axis of the tube, i.e. along the length of the nanotube (see page 3, paragraph under heading titled One-Dimensional Transport). Thus, it is known in the art that carbon nanotubes conduct electricity along their length and are one-dimensional, and thus are “anisotropic conductors” as claimed.
Arguments to other claims (page 16):
Appellant argues on page 16 that claim 19 includes similar recitations of claim 1, and is allowable for the same reasons. Appellant presents no additional arguments to claim 19. Thus, the rejection of claim 19 is maintained, as set forth above.
Appellant argues on page 16 that claim 12 includes similar recitations to claim 1, the Brandhorst reference does not remedy the previously argued deficiencies of Sameshima, Zemen, and Zahler. The Examiner notes that although Appellant does not argue this, the motivation to combine modified Sameshima with the Brandhorst reference was inadvertently omitted. The Examiner notes the motivation to combine modified Sameshima and Brandhorst is that it would have been obvious to use the solar cell structure of modified Sameshima in an array as Brandhorst teaches arrays of multiple multijunction solar cells are known and used in the art for solar energy conversion (Brandhorst Fig. 4). 
Appellant argues on page 16 that dependent claims dependent from the otherwise allowable independent claims for the reasons set forth in the brief. No additional arguments are presented. Thus, the rejections of the dependent claims are maintained, as set forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726    


Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726              

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.